DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on September 23, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0145338 A1 to Fujii et al. (“Fujii”) in view of U.S. Patent Application Publication No. 2014/0264948 A1 to Chou et al. (“Chou”).										As to claim 1, although Fujii discloses an image sensor, comprising: a logic die (30), having: a function logic element (34) disposed on a bond side of the logic die (30); and a logic oxide array (surrounding 4, 5) of raised logic oxide features (surrounding 4, 5) disposed on the bond side of the logic die (30); a pixel die (40) that is stacked on top of the logic die (30), the pixel die (40) having: a pixel array (pixels, ¶ 0079) disposed on a light receiving side of the pixel die (40); and a pixel oxide array (surrounding 7, 8) of raised pixel oxide features (surrounding 7, 8) disposed on a bond side of the pixel die (40); a plurality of outer bonds (5, 8) disposed between an outer region of the logic die (30) and an outer region of the pixel die (40); and a plurality of inner bonds (4, 7) formed at an inner region of the image sensor between the pixel oxide array (surrounding 7, 8) and the logic oxide array (surrounding 4, 5) (See Fig. 1, Fig. 2, Fig. 3, Fig. 6, Fig. 9, Fig. 10, Fig. 11, ¶ 0076-¶ 0083, ¶ 0090-¶ 0112) (Notes: the raised oxide features are “raised” relative to a respective lower portion), Fujii does not further disclose the inner bonds being spaced apart by a plurality of fluidly connected air gaps that extends between the logic die and the pixel die.								However, Chou does disclose the inner bonds (112, 212) being spaced apart by a plurality of fluidly connected air gaps (116, 216) that extends between package As to claim 2, Fujii further discloses wherein the raised logic oxide features (surrounding 4, 5) form a logic oxide grid and the raised pixel oxide features (surrounding 7, 8) form a pixel oxide grid that overlaps the logic oxide grid by an inner bond overlap amount (See Fig. 1, Fig. 2, Fig. 3, Fig. 6).						As to claim 3, Fujii further discloses wherein the raised logic oxide features (surrounding 4, 5) are offset from the raised pixel oxide features (surrounding 7, 8) to reduce an inner bond overlap amount (See Fig. 9, Fig. 10, Fig. 11, ¶ 0090-¶ 0112) (Notes: the oxide features are offset from each other when inner bonds are orthogonal and intersect each other).											As to claim 4, it would have been obvious to one of ordinary skill in the art wherein each raised pixel oxide feature (surrounding 7, 8) and each raised logic oxide feature (surrounding 4, 5) has a width W between about 2μm to about 5μm (See Fig. 6, ¶ 0108) as the width W determines how compact the inner bonds are relative to each other, where a smaller width W may provide highly integrated interconnects and a larger width W may provide interconnects that are less likely to form a short circuit.			As to claim 11, Fujii in view of Chou further discloses wherein the plurality of In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).				As to claim 16, Fujii further discloses wherein the inner region of the pixel die (40) encompasses the pixel array (See Fig. 6, ¶ 0079).	
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0145338 A1 to Fujii et al. (“Fujii”) and U.S. Patent Application Publication No. 2014/0264948 A1 to Chou et al. (“Chou”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2020/0075534 A1 to Gao et al. (“Gao”). The teachings of Fujii and Chou have been discussed above.								As to claim 8, although Fujii in view of Chou discloses wherein each fluidly connected air gap (116, 216) has a depth G measured between the logic die (30/100) to the pixel die (40/200) of about the heights of the inner bonds (4, 7/112, 212) (See Fujii Fig. 6 and Chou Fig. 10), Fujii and Chou do not further disclose wherein the depth G is of about 1μm to about 3μm.										However, Gao does disclose a height (h1) of an inner bond (206) is 0.8 μm (See Fig. 2, Fig. 3, ¶ 0045).											In view of the teachings of Fujii, Chou, and Gao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujii and Chou to have wherein the depth G is of about 1μm to about 3μm because having a height of 0.8 μm such that the depth G is of about 1μm to about 3μm can provide the inner bonds with sufficient dimensions to connect the logic die and the pixel die (See Fujii Fig. 6, Chou Fig. 10 and Gao Fig. 3).					As to claim 9, Fujii in view of Chou and Gao further discloses wherein depth G is measured from the logic die (30/100) to the pixel die (40/200) (See Fujii Fig. 6 and Chou Fig. 10)												As to claim 10, Fujii in view of Chou and Gao further discloses wherein each raised logic oxide element (surrounding 4, 5) has a first height and each raised pixel oxide element (surrounding 7, 8) has a second height, the sum of the first height and the second height equaling the depth G (See Fujii Fig. 6 and Chou Fig. 10).		
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0145338 A1 to Fujii et al. (“Fujii”) and U.S. Patent Application Publication No. 2014/0264948 A1 to Chou et al. (“Chou”) as applied to claim 1 above, and further in view of JP 2008-78419 A to Sakai (“Sakai”). The teachings of Fujii and Chou have been discussed above.			As to claim 12, although Chou discloses the air gap (116, 216) (See Fig. 10), Fujii and Chou do not further disclose wherein each air gap is fluidly connected with at least one air channel located between adjacent outer bonds, the at least one air channel having a width of about 150 μm to about 2000 μm.							However, Sakai does disclose wherein each air gap (3) is fluidly connected with at least one air channel (4) located between adjacent outer bonds (10), the at least one air channel (4) having a width of about 150 μm to about 2000 μm (See Fig. 1, Fig. 2, ¶ 0031, ¶ 0033, ¶ 0039, ¶ 0041, ¶ 0063) (Notes: a pitch is 50 μm such that the air channel has a width of about 150 μm to about 2000 μm).							In view of the teaching of Sakai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujii and Chou to have wherein each air gap is fluidly connected with at least one air channel located between adjacent outer bonds, the at least one air channel having a width of about 150 μm to about 2000 μm because the air channel allows gas trapped to be discharged (See ¶ 0063).

Allowable Subject Matter
Claims 5-7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive. Applicant argues “such features do not comprise oxide…not an array of raised pixel oxide features…A single unitary film is inconsistent with the plain meaning of an array of (plural) features and inconsistent with the use of those terms in the application... But by this circular definition (raised relative to some other part of itself), everything is ‘raised.’ This is unreasonably broad…but are uniform layers applied over the electrodes 4, 5 and 7, 8 and having a single uniform depth.”				However, it is noted that the Office Action on June 23, 2021 clearly states the oxide array and features are directed to elements (SiO2) surrounding 4 and 5 and not the first electrode pads 4 or the dummy electrodes 5 of Fujii. Although they are alleged to be “films, not an array of raised pixel oxide features”, it is further noted that the pixel oxide array 236 and the logic oxide array 240 appear to be defined as “at least partially formed from a plurality of raised pixel oxide features 252 (e.g., 252a and 252b) that extend away from the pixel die 204” and “the logic oxide array 240 is formed from a plurality of raised logic oxide features 256 (e.g., 256a and 256b) that extend away from the logic die 208” in [0032] and [0035] of the Specification. The pixel oxide array 236 and the logic oxide array 240 can further form a grid and non-grid shapes as seen in FIGs. 3-7 such that the oxide features are connected together as a single unitary element. 											Therefore, the interlayer insulating films 3, 6 which surround the electrodes 4, 5 and 7, 8 meet the recited “logic oxide array and pixel oxide array” because they actually form a grid shape and connected together as defined and shown in the present .  
Applicant further argues “The air gaps recited by claim 1 are air gaps which space apart inner bonds…Sakai’s groove-like gaps 3 are not relevant to the claimed air gaps.” This is not found persuasive because the combination is to further modify the combination of Fujii and Chou of claim 1 to have wherein each air gap is fluidly connected with at least one air channel to allow gas trapped to be discharged. 			Further in response to applicant's argument that “Sakai’s groove-like gaps 3 surround outer electrode 10, 20”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Garrou et al. (US 2009/0057879 A1).										Applicant's amendment necessitated the new ground(s) of rejection presented in THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID CHEN/Primary Examiner, Art Unit 2815